DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 
Response to Arguments
Drawings:
In the remarks filed on 07/28/2022 the Applicant states that corrected drawing have been submitted. However, it appears that the corrected drawings have not been filed by the applicant because the latest drawings in the file wrapper is dated 02/16/2022 which was previously objected to in the Final Rejection mailed on 03/28/2022. As such, the objections to the drawings will be maintained.

Prior Art Rejection
The Applicants arguments with regards to the rejections of claims 1 and 12 have been considered but are moot due to the new grounds of rejection below. 

Drawings
The drawings are objected to because
Figures 3A-8B and  9A-11: The lines in the figures are fading upon reproduction. This could be due to grayscale represent in the drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. See 37 CFR 1.84(a)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.				

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, 9-12, 14, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (U.S. Patent No. 3156106) in view of Deere et al. (U.S. Publication No. 20170044845).
In regards to claim 1, Crane teaches a snubber device (22; Fig. 2-4) for reducing shocks and vibrations in a downhole tool (Col. 1 lines 10-30), the snubber comprising: 
a main body (19; Fig. 1) extending between upper and lower connector ends (13, 11; Fig. 2), the main body (19) defined by one or more cut-out portions (18) providing flexibility to the main body (19), 
one or more elastomeric elements (26, 27) dimensioned to be held within the one or more cut-out portions (18; Figs. 2-4) wherein the main body is defined by a central longitudinal bore (14; Fig. 2-3) extending therethrough (Fig. 2-3); and
 wherein the one or more cut-out portions  (18) extend from an outer surface of the main body (outer surface of 19; Fig. 1-4) to the bore (14) such that the elastomeric elements (26, 27) are in direct contact with the bore (14; Fig. 2-4) when the elastomeric elements (26, 27) are held in the cut-out portions (18).
However, Crane is silent regarding that the central longitudinal bore extending therethrough provides a passage for one or more conducting cables associated with the tool. 
Deere, drawn to a downhole snubber to protect sensitive electronics, discloses the main body is defined by a central longitudinal bore extending therethrough to provide a passage for one or more conducting cables associated with the tool (A wire access tube 730 may be disposed in an orifice of the boss 710 and configured to allow passage of wires between the mating plug 240 and the mating plug 250; Figs. 2B, 7, 8, pp[0064].).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Crane such that the longitudinal bore of Crane is used to provide a passage for one or more conducting cables/wires associated with the tool as taught by Deere as this would provide protection to the conductor cables/wires in the wellbore (Abstract).

In regards to claim 2, the combination of Crane and Deere teaches the snubber device of claim 1.
Crane further teaches wherein the main body (19) is generally cylindrical (Fig. 1).


In regards to claim 4, the combination of Crane and Deere teaches the snubber device of claim 1.
 Crane further teaches wherein either the upper connector end (13) or the lower connector end (11) comprises a reduced diameter (inner diameter of 13) portion terminating in a flange (flange portion 24 in the outer diameter of 13; Fig. 3, 4) and the bore extends through the reduced diameter portion and the flange to extend the passage through the flange (bore 14 extends through inner diameter of 24 and through the flanged portion 24; Fig. 3, 4).

In regards to claim 5, the combination of Crane and Deere teaches the snubber device of claim 1.
Crane further teaches wherein the one or more cut-out portions (26, 27; Fig. 2-4) is a single cut-out portion (Fig. 3-4) and the one or more elastomeric element is a single elastomeric element (26, 27 is an elastomeric element; Fig. 2, 3, Col. 2 lines 50-53).

In regards to claim 6, the combination of Crane and Deere teaches the snubber device of claim 5,
Crane further teaches wherein the single cut-out portion is a helical cut-out portion (26, 27; Fig. 1-3) and the single elastomeric element is a helical elastomeric element configured to fit within the helical cut-out portion (“…drill string shock absorber having a torque-trans- mitting member in which a plurality of nested helical slots are formed to provide helical shock absorbing portions therebetween, a sleeve of elastic material being disposed within the member to seal the slots thereof and extending into said slots to cushion the contraction of said shock absorbing portions.”; Figs. 1-3, Col. 1 lines 24-31).
In regards to claim 7, the combination of Crane and Deere teaches the snubber device of claim 6,
Crane further teaches wherein the helical elastomeric element (26, 27) provides the bore (14) with a continuously smooth inner sidewall (26 is a continuously smooth inner wall along the bore 14; Fig. 3, 4)

In regards to claim 9, the combination of Crane and Deere teaches the snubber device of claim 6,
The combination of Crane and Deere is silent regarding wherein the helical cut-out portion is defined by helical turns having a width of 0.12 inches (3.0 mm) to 0.13 inches ( 3.3 mm).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified Crane such that the helical turns have a width of 0.12 inches (3.0 mm) to 0.13 inches (3.3 mm) considering  that changes in size are an obvious design choice absent evidence of criticality and is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, note that given the drawings of Crane (e.g. Fig. 1) show similar relative sized helical turns as the instant claim and such a teachings further serves to these features as obvious.

In regards to claim 10, the combination of Crane and Deere teaches the snubber device of claim 1.
Crane further teaches wherein the main body (19) and the upper (13) and lower connector portions (11) are of monolithic construction (As shown by the uniform hatch lines 19, 13 and 11 are same/monolithic construction; Fig. 3, 4).  

In regards to claim 11, the combination of Crane and Deere teaches the snubber device of claim 1.
Deere further discloses wherein the elastomeric elements have Shore A hardness between 60 to 90 durometer (The elastomeric material may have a durometer value between 10 A and 60 A; pp[0011]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Crane and Deer teaches with the durometer value as taught by Deere so that the elastomer element can withstand the high temperatures within the wellbore (pp[0011]). 

In regards to claim 12,  Crane teaches a snubber device (22; Fig. 2-4)  for reducing shocks and vibrations in a downhole tool (Col. 1 lines 10-30), the snubber comprising:
 a generally cylindrical main body (19; Fig. 1) extending between upper and lower connector ends (13, 11; Fig. 2, 3), the main body (19) defined by a helical cut-out portion (18; Fig. 1), and
 a helical elastomeric element (26, 27) held within the helical cut-out portion (19; Fig. 1-4) wherein the main body is defined by a central longitudinal bore (14); and 
 wherein the helical cut-out portion (18) extends from an outer surface of the main body (outer surface of 19; Fig. 1-4) into the bore (14) such that the elastomeric element (26, 27) are in direct contact with the bore (14; Fig. 2-4).
However, Crane is silent regarding that the central longitudinal bore extending therethrough to  provide a passage for one or more conducting cables associated with the tool. 
Deere, drawn to a downhole snubber to protect sensitive electronics, discloses the main body is defined by a central longitudinal bore extending therethrough to provide a passage for one or more conducting cables associated with the tool (A wire access tube 730 may be disposed in an orifice of the boss 710 and configured to allow passage of wires between the mating plug 240 and the mating plug 250; Figs. 2B, 7, 8, pp[0064].).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Crane such that the longitudinal bore of Crane is used to provide a passage for one or more conducting cables/wires associated with the tool as taught by Deere as this would provide protection to the conductor cables/wires in the wellbore (Abstract).

In regards to claim 14, the combination of Crane and Deere teaches the snubber device of claim 12.
Crane further teaches wherein either the upper connector end (13) or the lower connector end (11) comprises a reduced diameter (inner diameter of 13) portion terminating in a flange (flange portion 24 in the outer diameter of 13; Fig. 3, 4) and the bore extends through the reduced diameter portion and the flange to extend the passage through the flange (bore 14 extends through inner diameter of 24 and through the flanged portion 24; Fig. 3, 4).
In regards to claim 19, the combination of Crane and Deere teaches the snubber device of claim 12.
Crane further teaches wherein the helical elastomeric element ( 26, 27) provides the bore (14) with a continuously smooth inner sidewall (26 is a continuously smooth inner wall along the bore 14; Fig. 3, 4)

In regards to claim 21, the combination of Crane and Deere teaches the snubber device of claim 12.
The combination of Crane and Deere is silent regarding wherein the helical cut-out portion is defined by helical turns having a width of 0.12 inches (3.0 mm) to 0.13 inches ( 3.3 mm).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified Crane such that the helical turns have a width of 0.12 inches (3.0 mm) to 0.13 inches (3.3 mm) considering  that changes in size are an obvious design choice absent evidence of criticality and is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, note that given the drawings of Crane (e.g. Fig. 1) show similar relative sized helical turns as the instant claim and such a teachings further serves to these features as obvious.  

In regards to claim 22, the combination of Crane and Deere teaches the snubber device of claim 12.
Crane further teaches wherein the main body (19) and the upper (13) and lower connector portions (11) are of monolithic construction (As shown by the uniform hatch lines 19, 13 and 11 are same/monolithic construction; Fig. 3, 4).  

In regards to claim 23, the combination of Crane and Deere teaches the snubber device of claim 12.
Deere further discloses wherein the elastomeric element has Shore A hardness between 60 to 90 durometer (The elastomeric material may have a durometer value between 10 A and 60 A; pp[0011]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Crane and Deer teaches with the durometer value as taught by Deere so that the elastomer element can withstand the high temperatures within the wellbore (pp[0011]). 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (U.S. Patent No. 3156106)  in view of Deere et al. (U.S. Publication No. 20170044845) and in further view of Tucker et al. (U.S. Patent No. 4932471).
In regards to claim 15, the combination of Crane and Deere teaches the snubber device of claim 12.
The combination of Crane and Deere is silent regarding wherein the upper connector end is configured for connection to a downhole module.  
Tucker discloses, drawn to a downhole tool with a shock absorber, the upper connector end (upper end at 52 of the shock absorber 16; Fig. 1, 3C) is configured for connection to a downhole module (battery module 28).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Crane and Deere with the battery module of Tucker in order to provide a means for energizing electronic components in the wellbore (Col. 4 lines 45-48). 

In regards to claim 16, in light of the modification made to claim 15, the combination of Crane, Deere and Tucker teaches the snubber device of claim 15.
Tucker further discloses that the upper connector end (52) is a reduced diameter cylindrical portion (female thread section at 46; Fig. 3C) configured to connect to a tube holding a series of modules (electronics package 26).  

In regards to claim 17, the combination of Crane, Deere and Tucker teaches the snubber device of claim 15.
Deere further discloses wherein the lower connector end (at 210; Fig. 2B) includes a housing (220; Figs. 7, 8) formed in the body within the bore for holding a cable adapter (A wire access tube 730 may be disposed in an orifice of the boss 710 and configured to allow passage of wires between the mating plug 240 and the mating plug 250; Figs. 2B, 7, 8, pp[0064].).  

In regards to claim 18, the combination of Crane, Deere and Tucker teaches the snubber device of claim 15.	
Crane further teaches wherein either the upper connector end (13) or the lower connector end (11) comprises a reduced diameter (inner diameter of 13) portion terminating in a flange (flange portion 24 in the outer diameter of 13; Fig. 3, 4) and the bore extends through the reduced diameter portion and the flange to extend the passage through the flange (bore 14 extends through inner diameter of 24 and through the flanged portion 24; Fig. 3, 4).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (U.S. Patent No. 3156106) in view of Deere et al. (U.S. Publication No. 20170044845) and in further view of Hansen (U.S. Publication No. 20130000983).
In regards to claim 24, the combination of Crane and Deere teaches a kit comprising a snubber device as recited in claim 1.
The combination of Crane and Deere is silent regarding a plurality of replacement elastomeric elements.  
Hansen, drawn to a downhole drill rod shock tool, discloses a plurality of replacement elastomeric elements (plurality of elastomers 142; Fig. 4, pp[0027]. Note that “replacement” is not positively recited such that the claim requires the elastomers to be replaced.). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Crane and Deere with the plurality of elastomeric elements as taught by Hansen in order to providing the spread of load across various desired points along the device of the combination of Crane and Deere.  Furthermore, it would have been obvious to one having ordinary skill in the art to include a plurality of replacement elastomeric elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

In regards to claim 25, the combination of Crane, Deere and Hanson teaches the kit of claim 24.
Hansen further discloses a plurality of replacement elastomeric elements (plurality of elastomers 142; Fig. 4, pp[0027]). 
The combination of Crane, Deere and Hanson does not explicitly teach that at least some of the replacement elastomeric elements of the plurality of replacement elastomeric elements have different Shore A hardness from others of the plurality of replacement elastomeric elements
Deere discloses that elastomer elements can have various Shore A hardness (pp[0011]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have obvious to modify the combination of Crane and Hansen such that the elastomeric elements have the durometer values as taught by Deere so that the elastomer element can withstand the high temperatures within the wellbore (pp[0011]). 
In light of the modification, the combination of Crane, Deere and Hanson teaches that the replacement elastomeric elements of the plurality of replacement elastomeric elements have different Shore A hardness from others of the plurality of replacement elastomeric elements (Deere discloses that elastomeric material may have various ranges of hardness, e.g. between 10 A and about 60 A or between 20 A and about 40 A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                
/ROBERT E FULLER/Primary Examiner, Art Unit 3676